                                                                 Case 2:20-ap-01022-VZ            Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22                Desc
                                                                                                   Main Document    Page 1 of 11



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Robert S. Marticello, State Bar No. 244256
                                                                  3 rmarticello@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  4 Costa Mesa, California 92626
                                                                    Telephone:    714 445-1000
                                                                  5 Facsimile:    714 445-1002

                                                                  6 Attorneys for Defendant Yueting Jia

                                                                  7

                                                                  8                                 UNITED STATES BANKRUPTCY COURT
                                                                  9                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                          LOS ANGELES DIVISION
                                                                 11 In re                                                    Case No. 2:19-bk-24804-VZ
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12 YUETING JIA,                                             Chapter 11
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                                        Debtor.           Adv No. 2:20-ap-01022-VZ
                                                                 14
                                                                      HONG LIU, an individual,                               ANSWER OF DEFENDANT YUETING
                                                                 15                                                          JIA TO COMPLAINT TO DETERMINE
                                                                                                         Plaintiff,          DISCHARGEABILITY OF DEBT
                                                                 16                                                          PURSUANT TO 11 U.S.C. § 523(a)(2)(A)
                                                                                  v.                                         AND 11 U.S.C. § 523(a)(2)(B)
                                                                 17
                                                                    YUETING JIA, an individual; and DOES 1
                                                                 18 through 20, inclusive,

                                                                 19                                    Defendant.
                                                                 20

                                                                 21               Yueting Jia ("Jia"), by and through his counsel, respectfully submits his answer to the
                                                                 22 Complaint to Determine Dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A) and

                                                                 23 11 U.S.C. § 523(a)(2)(B) (the "Complaint") as follows:

                                                                 24               1.     Answering paragraph 1 of the Complaint, Jia lacks sufficient information or belief
                                                                 25 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                 26 contained in paragraph 1 of the Complaint.

                                                                 27               2.     Jia denies the allegations contained in paragraph 2 of the Complaint.
                                                                 28


                                                                      2829037.2                                             1                         ANSWER TO COMPLAINT
                                                                 Case 2:20-ap-01022-VZ           Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22                Desc
                                                                                                  Main Document    Page 2 of 11



                                                                  1               3.    Answering paragraph 3 of the Complaint, Jia admits that Plaintiff was employed by

                                                                  2 FF from February 15, 2018 to February 11, 2019 but denies that remaining allegations contained

                                                                  3 in paragraph 3.

                                                                  4               4.    Jia denies the allegations contained in paragraph 4 of the Complaint.

                                                                  5               5.    The allegations in paragraph 5 of the Complaint call for a legal conclusion to which

                                                                  6 no response is required.

                                                                  7               6.    The allegations in paragraph 6 of the Complaint call for a legal conclusion to which

                                                                  8 no response is required.

                                                                  9               7.    The allegations in paragraph 7 of the Complaint call for a legal conclusion to which

                                                                 10 no response is required.

                                                                 11               8.    The allegations contained in paragraph 8 of the Complaint do not call for a
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12 response.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13               9.    Answering paragraph 9 of the Complaint, Jia denies that Plaintiff is a creditor, and

                                                                 14 because he lacks sufficient information or belief to determine the truth or validity of the remaining

                                                                 15 allegations, Jia denies the remaining allegations contained in paragraph 9 of the Complaint.

                                                                 16               10.   The allegations set forth in paragraph 11 of the Complaint reference the capitalized

                                                                 17 term "Bankruptcy Case" which is undefined and is therefore too vague and ambiguous for Jia to

                                                                 18 either admit or deny. Jia admits that he is a resident of California.

                                                                 19               11.   Answering paragraph 11 of the Complaint, Jia lacks sufficient information or belief

                                                                 20 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                 21 contained in paragraph 11 of the Complaint.

                                                                 22               12.   Answering paragraph 12 of the Complaint, Jia lacks sufficient information or belief

                                                                 23 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                 24 contained in paragraph 12 of the Complaint.

                                                                 25               13.   Answering paragraph 13 of the Complaint, Jia lacks sufficient information or belief

                                                                 26 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                 27 contained in paragraph 13 of the Complaint.

                                                                 28


                                                                      2829037.2                                            2                        ANSWER TO COMPLAINT
                                                                 Case 2:20-ap-01022-VZ          Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22                  Desc
                                                                                                 Main Document    Page 3 of 11



                                                                  1               14.   Answering paragraph 14 of the Complaint, Jia lacks sufficient information or belief

                                                                  2 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                  3 contained in paragraph 14 of the Complaint.

                                                                  4               15.   Answering paragraph 15 of the Complaint, Jia lacks sufficient information or belief

                                                                  5 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                  6 contained in paragraph 15 of the Complaint.

                                                                  7               16.   Answering paragraph 16 of the Complaint, Jia lacks sufficient information or belief

                                                                  8 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                  9 contained in paragraph 16 of the Complaint.

                                                                 10               17.   Answering paragraph 17 of the Complaint, Jia denies the allegation that Mr. Liu

                                                                 11 was fraudulent induced to leave Mayer Brown and as to the remaining allegations in paragraph 17
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12 of the Complaint, Jia lacks sufficient information or belief to determine the truth or validity of the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 allegations and, on that basis, deny the allegations contained in paragraph 17 of the Complaint.

                                                                 14               18.   Jia denies the allegations contained in paragraph 18 of the Complaint,

                                                                 15               19.   Jia denies the allegations contained in paragraph 19 of the Complaint.

                                                                 16               20.   Jia denies the allegations contained in paragraph 20 of the Complaint.

                                                                 17               21.   Jia denies the allegations contained in paragraph 21 of the Complaint.

                                                                 18               22.   Jia denies the allegations contained in paragraph 22 of the Complaint.

                                                                 19               23.   Jia denies the allegations contained in paragraph 23 of the Complaint.

                                                                 20               24.   Jia denies the allegations contained in paragraph 24 of the Complaint.

                                                                 21               25.   Jia denies the allegations contained in paragraph 25 of the Complaint.

                                                                 22               26.   Jia denies the allegations contained in paragraph 26 of the Complaint.

                                                                 23               27.   Jia denies the allegations contained in paragraph 27 of the Complaint.

                                                                 24               28.   Jia denies the allegations contained in paragraph 28 of the Complaint.

                                                                 25               29.   Jia denies the allegations contained in paragraph 29 of the Complaint.

                                                                 26               30.   Answering paragraph 30 of the Complaint, Jia admits that Mr. Liu entered into the

                                                                 27 document entitled Employment Agreement that is attached as Exhibit A to the Complaint with

                                                                 28


                                                                      2829037.2                                           3                        ANSWER TO COMPLAINT
                                                                 Case 2:20-ap-01022-VZ          Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22                  Desc
                                                                                                 Main Document    Page 4 of 11



                                                                  1 certain parties as stated in the Employment Application but denies the remaining allegations

                                                                  2 contained in paragraph 30 of the Complaint.

                                                                  3               31.   Answering paragraph 31 of the Complaint, the Employment Agreement speaks for

                                                                  4 itself and Jia denies the allegations to the extent they do not accurately reflect or recite the terms

                                                                  5 and conditions of the Employment Agreement.

                                                                  6               32.   Answering paragraph 32 of the Complaint, the Employment Agreement speaks for

                                                                  7 itself and Jia denies the allegations to the extent they do not accurately reflect or recite the terms

                                                                  8 and conditions of the Employment Agreement.

                                                                  9               33.   Answering paragraph 33 of the Complaint, the Employment Agreement speaks for

                                                                 10 itself and Jia denies the allegations to the extent they do not accurately reflect or recite the terms

                                                                 11 and conditions of the Employment Agreement.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12               34.   Answering paragraph 34 of the Complaint, Jia admits signing the document entitled
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 Director Compensation Agreement that is attached as Exhibit B to the Complaint but denies the

                                                                 14 remaining allegations contained in paragraph 34 of the Complaint.

                                                                 15               35.   Answering paragraph 35 of the Complaint, the Director Compensation Agreement

                                                                 16 speaks for itself and Jia denies the allegations to the extent they do not accurately reflect or recite

                                                                 17 the terms and conditions of the Directors Compensation Agreement. Jia denies there was any false

                                                                 18 representations.

                                                                 19               36.   Answering paragraph 36 of the Complaint, the Director Compensation Agreement

                                                                 20 and the Debtor's Second Amended Disclosure Statement speak for themselves and Jia denies the

                                                                 21 allegations to the extent they do not accurately reflect or recite the terms and conditions of the

                                                                 22 Directors Compensation Agreement and/or the Debtor's Second Amended Disclosure Statement.

                                                                 23               37.   Answering paragraph 37 of the Complaint, the Director Compensation Agreement

                                                                 24 speaks for itself and Jia denies the allegations to the extent they do not accurately reflect or recite

                                                                 25 the terms and conditions of the Directors Compensation Agreement.

                                                                 26               38.   Jia denies the allegations contained in paragraph 38 of the Complaint.

                                                                 27               39.   Jia admits the allegations contained in paragraph 39 of the Complaint.

                                                                 28


                                                                      2829037.2                                           4                        ANSWER TO COMPLAINT
                                                                 Case 2:20-ap-01022-VZ          Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22                  Desc
                                                                                                 Main Document    Page 5 of 11



                                                                  1               40.   Answering paragraph 40 of the Complaint, Jia lacks sufficient information or belief

                                                                  2 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                  3 contained in paragraph 40 of the Complaint.

                                                                  4               41.   Jia denies the allegations contained in paragraph 41 of the Complaint.

                                                                  5               42.   Jia denies the allegations contained in paragraph 42 of the Complaint.

                                                                  6               43.   Answering paragraph 43 of the Complaint, Jia lacks sufficient information or belief

                                                                  7 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                  8 contained in paragraph 43 of the Complaint.

                                                                  9               44.   Answering paragraph 44 of the Complaint, Jia lacks sufficient information or belief

                                                                 10 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                 11 contained in paragraph 44 of the Complaint.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12               45.   Jia denies the allegations contained in paragraph 45 of the Complaint.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13               46.   Jia denies the allegations contained in paragraph 46 of the Complaint.

                                                                 14               47.   Answering paragraph 47 of the Complaint, Jia lacks sufficient information or belief

                                                                 15 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                 16 contained in paragraph 47 of the Complaint..

                                                                 17               48.   Jia denies the allegations contained in paragraph 48 of the Complaint.

                                                                 18               49.   Answering paragraph 49 of the Complaint, Jia lacks sufficient information or belief

                                                                 19 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                 20 contained in paragraph 49 of the Complaint.

                                                                 21               50.   Answering paragraph 50 of the Complaint, Jia lacks sufficient information or belief

                                                                 22 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                 23 contained in paragraph 50 of the Complaint.

                                                                 24               51.   Answering paragraph 51 of the Complaint, Jia lacks sufficient information or belief

                                                                 25 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                 26 contained in paragraph 51 of the Complaint.

                                                                 27               52.   Jia admits the allegations contained in paragraph 52 of the Complaint.

                                                                 28


                                                                      2829037.2                                           5                        ANSWER TO COMPLAINT
                                                                 Case 2:20-ap-01022-VZ          Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22                  Desc
                                                                                                 Main Document    Page 6 of 11



                                                                  1               53.   Answering paragraph 53 of the Complaint, Jia lacks sufficient information or belief

                                                                  2 to determine the truth or validity of the allegations and, on that basis, denies the allegations

                                                                  3 contained in paragraph 53 of the Complaint.

                                                                  4               54.   Jia denies the allegations contained in paragraph 54 of the Complaint.

                                                                  5               55.   Jia denies the allegations contained in paragraph 55 of the Complaint.

                                                                  6               56.   Answering paragraph 56 of the Complaint, Jia lacks sufficient information or belief

                                                                  7 to determine the truth or validity of the allegations and the allegations set forth in paragraph 36 of

                                                                  8 the Complaint do not adequately and completely describe the terms and conditions of the

                                                                  9 document entitled Director Compensation Agreement and on those bases, Jia denies the

                                                                 10 allegations contained in paragraph 56 of the Complaint.

                                                                 11               57.   Answering paragraph 57 of the Complaint, Jia lacks sufficient information or belief
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12 to determine the truth or validity of the allegations and, on that basis, deny the allegations
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 contained in paragraph 57 of the Complaint.

                                                                 14               58.   Jia denies the allegations contained in paragraph 58 of the Complaint.

                                                                 15               59.   Jia denies the allegations contained in paragraph 59 of the Complaint.

                                                                 16               60.   Jia denies the allegations contained in paragraph 60 of the Complaint.

                                                                 17               61.   Jia denies the allegations contained in paragraph 61 of the Complaint.

                                                                 18               62.   Jia denies the allegations contained in paragraph 62 of the Complaint.

                                                                 19               63.   Pursuant to an order entered May 12, 2020 [Docket No. 40], the allegations

                                                                 20 contained in County I of the Complaint were dismissed with leave for Plaintiff to file and serve an

                                                                 21 amended complaint by May 28, 2020. Plaintiff did not file an amended complaint by the deadline

                                                                 22 and, therefore, Jia does not answer paragraphs 62-65 in Count I of the Complaint as the cause of

                                                                 23 action has been dismissed.

                                                                 24               66.   In answering paragraph 66 of the Complaint, Jia incorporates by reference all of his

                                                                 25 responses to paragraphs 1 through 65 of the Complaint.

                                                                 26               67.   Paragraph 67 of the Complaint contains no factual allegations and requires no

                                                                 27 response.

                                                                 28               68.   Jia denies the allegations contained in paragraph 68 of the Complaint.


                                                                      2829037.2                                           6                        ANSWER TO COMPLAINT
                                                                 Case 2:20-ap-01022-VZ           Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22                   Desc
                                                                                                  Main Document    Page 7 of 11



                                                                  1               69.   Jia denies the allegations contained in paragraph 69 of the Complaint.

                                                                  2               70.   Jia denies the allegations contained in paragraph 70 of the Complaint.

                                                                  3                                     FIRST AFFIRMATIVE DEFENSE
                                                                  4                                           (Failure to State a Claim)
                                                                  5               71.   Jia alleges that the Complaint and all claims for relief alleged therein fail to state
                                                                  6 facts sufficient to constitute a cause of action against Jia, including, but not limited to, Plaintiff's

                                                                  7 failure to prove that Jia made a material misrepresentation in writing or that Plaintiff's reliance on

                                                                  8 the alleged misrepresentation was reasonable. Moreover, Plaintiff's claims for relief are

                                                                  9 unsupported by law.

                                                                 10                                   SECOND AFFIRMATIVE DEFENSE
                                                                 11                                                    (Laches)
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12               72.   Jia alleges that the Complaint and all claims for relief alleged therein are barred by
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 the doctrine of laches in that Plaintiff. Plaintiff knew or should have known of the status of the

                                                                 14 Series A financing upon his employment by Faraday but did not raise the claims for relief alleged

                                                                 15 in the Complaint but instead, remained in Faraday's employment and collected substantial sums

                                                                 16 associated therewith to Jia's detriment.

                                                                 17                                     THIRD AFFIRMATIVE DEFENSE
                                                                 18                                                    (Waiver)
                                                                 19               73.   Jia alleges that the Complaint and all claims for relief alleged therein are barred by

                                                                 20 the doctrine of waiver. Plaintiff knew or should have known of the status of the Series A

                                                                 21 financing upon his employment by Faraday and waived his rights to assert the claims for relief in

                                                                 22 the Complaint when he remained in Faraday's employment and collected substantial sums

                                                                 23 associated therewith.

                                                                 24                                   FOURTH AFFIRMATIVE DEFENSE
                                                                 25                                                (Unclean Hands)
                                                                 26               74.   Jia alleges that the Complaint and all claims for relief alleged therein are barred by

                                                                 27 the doctrine of unclean hands. Plaintiff knew or should have known of the status of the Series A

                                                                 28


                                                                      2829037.2                                             7                          ANSWER TO COMPLAINT
                                                                 Case 2:20-ap-01022-VZ           Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22                 Desc
                                                                                                  Main Document    Page 8 of 11



                                                                  1 financing upon his employment by Faraday but remained in Faraday's employment and

                                                                  2 fraudulently collected substantial sums associated therewith.

                                                                  3                                    FIFTH AFFIRMATIVE DEFENSE
                                                                  4                                               (In Pari Delicto)
                                                                  5               75.   Jia alleges that the Complaint and all claims for relief alleged therein are barred by
                                                                  6 the doctrine of in pari delicto in that Plaintiff was at least equally at fault and had substantially

                                                                  7 equal economic strength and bargaining power.

                                                                  8                                    SIXTH AFFIRMATIVE DEFENSE
                                                                  9                                                   (Estoppel)
                                                                 10               76.   Jia alleges that the Complaint and all claims for relief alleged therein are barred by
                                                                 11 the doctrine of estoppel. Plaintiff knew or should have known of the status of the Series A
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12 financing upon his employment by Faraday and is estopped from asserting the claims for relief in
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 the Complaint when he chose to remain in Faraday's employment and collected substantial sums

                                                                 14 associated therewith.

                                                                 15                                  SEVENTH AFFIRMATIVE DEFENSE
                                                                 16                                                    (Offset)
                                                                 17               77.   Jia alleges that the Complaint and all claims for relief alleged therein are barred by

                                                                 18 the doctrine of offset in that Jia has claims against Plaintiff for his material breaches of the

                                                                 19 Employment Agreement, Directors Compensation Agreement, and other duties and obligations..

                                                                 20                                   EIGHTH AFFIRMATIVE DEFENSE
                                                                 21                                                (Recoupment)
                                                                 22               78.   Jia alleges that the Complaint and all claims for relief alleged therein are barred on

                                                                 23 the basis of recoupment in that Jia has claims against Plaintiff for his material breaches of the

                                                                 24 Employment Agreement, Directors Compensation Agreement, and other duties and obligations.

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2829037.2                                            8                         ANSWER TO COMPLAINT
                                                                 Case 2:20-ap-01022-VZ            Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22                 Desc
                                                                                                   Main Document    Page 9 of 11



                                                                  1                                     NINTH AFFIRMATIVE DEFENSE
                                                                  2                                             (Anticipatory Breach)
                                                                  3               79.    Jia alleges that the Complaint and all claims for relief alleged therein are barred on
                                                                  4 the basis of Plaintiff's material breaches of the Employment Agreement, Directors Compensation

                                                                  5 Agreement, and other duties and obligations.

                                                                  6                                     TENTH AFFIRMATIVE DEFENSE
                                                                  7                                              (Failure to Mitigate)
                                                                  8               80.    Jia alleges that the Complaint and all claims for relief alleged therein are barred on
                                                                  9 the basis of Plaintiff's failure to mitigate his damages when he had a duty to do so.

                                                                 10                                  ELEVENTH AFFIRMATIVE DEFENSE
                                                                 11                                              (Unjust Enrichment)
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12               81.    Jia alleges that the Complaint and all claims for relief alleged therein are barred
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 because Plaintiff would be unjustly enriched by any recovery on Plaintiff's claim.

                                                                 14                                   TWELFTH AFFIRMATIVE DEFENSE
                                                                 15                                                     (Fraud)
                                                                 16               82.    Jia alleges that the Complaint and all claims for relief alleged therein are barred

                                                                 17 because Plaintiff made material misrepresentations regarding his expertise, experience,

                                                                 18 knowledge, and connections knowing that his representations were false with intent to deceive Jia

                                                                 19 and upon which Jia justifiably relied in entering into the Directors Compensation Agreement with

                                                                 20 Plaintiff.

                                                                 21                                        RESERVATION OF RIGHTS
                                                                 22               83.    Jia reserves the right to add additional affirmative defenses as they become known

                                                                 23 through discovery and/or investigation of this matter.

                                                                 24               WHEREFORE, Jia prays for relief and judgment against Plaintiffs as follows:

                                                                 25               1.     That Plaintiffs take nothing by way of the Complaint;

                                                                 26               2.     That Jia be awarded his costs and expenses, and to the extent permissible, his

                                                                 27 attorneys' fees, incurred in this action; and

                                                                 28


                                                                      2829037.2                                              9                         ANSWER TO COMPLAINT
                                                                 Case 2:20-ap-01022-VZ         Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22              Desc
                                                                                               Main Document    Page 10 of 11



                                                                  1               3.   That Jia be awarded such other and further relief as the Court may deem just and

                                                                  2 proper.

                                                                  3

                                                                  4 DATED: June 25, 2020                         SMILEY WANG-EKVALL, LLP

                                                                  5

                                                                  6
                                                                                                                 By:          /s/ Lei Lei Wang Ekvall
                                                                  7                                                    LEI LEI WANG EKVALL
                                                                                                                       Attorneys for Yueting Jia
                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2829037.2                                         10                        ANSWER TO COMPLAINT
        Case 2:20-ap-01022-VZ                      Doc 43 Filed 06/25/20 Entered 06/25/20 15:40:22                                     Desc
                                                   Main Document    Page 11 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Answer of Defendant Yueting Jia to Complaint to
Determine Dischargeability of Debt Pursuant to 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. § 523(a)(2)(B) will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/25/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    • Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    • Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    • Benjamin Taylor btaylor@taylorlawfirmpc.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 06/25/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Amiad Kushner
SEIDEN LAW GROUP LLP
469 Seventh Avenue, 5th Fl.
New York, New York 10018

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/25/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Email:
Amiad Kushner
SEIDEN LAW GROUP LLP
akushner@seidenlegal.com
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/25/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
